
	

113 HR 4263 : Social Media Working Group Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4263
		IN THE SENATE OF THE UNITED STATES
		July 9, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to authorize the Department of Homeland Security to
			 establish a social media working group, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Social Media Working Group Act of 2014.
		2.Social media working group
			(a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new section:
				
					318.Social media working group
						(a)EstablishmentThe Secretary shall establish within the Department a social media working group (in this section
			 referred to as the Group).
						(b)PurposeIn order to enhance information sharing between the Department and appropriate stakeholders, the
			 Group shall provide guidance and best practices to the emergency
			 preparedness and response community on the use of social media
			 technologies before, during, and after a terrorist attack or other
			 emergency.
						(c)Membership
							(1)In generalThe Under Secretary for Science and Technology shall serve as the permanent chairperson of the
			 Group, and shall designate, on a rotating basis, a representative from a
			 State or local government who is a member of the Group to serve as
			 co-chairperson. The Under Secretary shall establish term limits for
			 individuals appointed to the Group pursuant to paragraph (2). Membership
			 of the Group shall be composed of a cross section of subject matter
			 experts from Federal, State, local, tribal, and nongovernmental
			 organization practitioners, including representatives from the following
			 entities:
								(A)The Office of Public Affairs of the Department.
								(B)The Office of the Chief Information Officer of the Department.
								(C)The Privacy Office of the Department.
								(D)The Federal Emergency Management Agency.
								(E)The Office of Disability Integration and Coordination of the Federal Emergency Management Agency.
								(F)The American Red Cross.
								(G)The Forest Service.
								(H)The Centers for Disease Control and Prevention.
								(I)The United States Geological Survey.
								(J)The National Oceanic and Atmospheric Administration.
								(2)Additional membersThe Under Secretary for Science and Technology shall appoint, on a rotating basis, qualified
			 individuals to the Group. The total number of such additional members
			 shall—
								(A)be equal to or greater than the total number of regular members under paragraph (1); and
								(B)include—
									(i)not fewer than three representatives from the private sector; and
									(ii)representatives from—
										(I)State, local, and tribal entities, including from—
											(aa)law enforcement;
											(bb)fire services;
											(cc)emergency management services; and
											(dd)public health entities;
											(II)universities and academia; and
										(III)non-profit disaster relief organizations.
										(d)Consultation with non-membersTo the extent practicable, the Group shall work with existing bodies in the public and private
			 sectors to carry out subsection (b).
						(e)Meetings
							(1)Initial meetingNot later than 90 days after the date of the enactment of this section, the Group shall hold its
			 initial meeting. Such initial meeting may be held virtually.
							(2)Subsequent meetingsAfter the initial meeting under paragraph (1), the Group shall meet at least twice each year, or at
			 the call of the Chairperson. Such subsequent meetings may be held
			 virtually.
							(f)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Group.
						(g)ReportsNot later than March 30 of each year, the Group shall submit to the appropriate congressional
			 committees a report that includes the following:
							(1)A review of current and emerging social media technologies being used to support preparedness and
			 response activities related to terrorist attacks and other emergencies.
							(2)A review of best practices and lessons learned on the use of social media during the response to
			 terrorist attacks and other emergencies that occurred during the period
			 covered by the report at issue.
							(3)Recommendations to improve the Department’s use of social media for emergency management purposes.
							(4)Recommendations to improve public awareness of the type of information disseminated through social
			 media, and how to access such information, during a terrorist attack or
			 other emergency.
							(5)Recommendations to improve information sharing among the Department and its components.
							(6)Recommendations to improve information sharing among State and local governments.
							(7)A review of available training for Federal, State, local, and tribal officials on the use of social
			 media in response to a terrorist attack or other emergency.
							(8)A summary of coordination efforts with the private sector to discuss and resolve legal,
			 operational, technical, privacy, and security concerns..
			(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting
			 after the item relating to section 317 the following new item:
				
					
						Sec. 318. Social media working group..
			
	Passed the House of Representatives July 8, 2014.Karen L. Haas,Clerk
